Citation Nr: 0700459	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  00-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a back disability.

3.	Entitlement to service connection for a skin condition, 
including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for PTSD, a back 
problem, chronic skin rashes and boils in the area of the 
groin.  The RO has since considered the latter two claims as 
the single issue of service connection for a skin condition 
(including as due to Agent Orange exposure), as indicated in 
an August 2004 supplemental statement of the case (SSOC).   

In December 2006, for good cause shown, the Board advanced 
the veteran's case  on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	The veteran has received detailed and thorough notice 
regarding the evidence needed to substantiate the claim for 
service connection for PTSD, including explanation of the 
joint obligation between VA and himself to obtain that 
evidence and information.  Moreover, all relevant evidence 
necessary for a fair disposition of this matter has been 
obtained.

2.	An April 2001 VA examiner has diagnosed the veteran as 
having PTSD.

3.	The veteran did not have participation in combat with the 
enemy.

4.	The veteran's claimed in-service stressors have not been 
independently corroborated through his service records or 
other credible supporting evidence.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.


Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the present case, through issuance of a March 2001 initial 
VCAA letter, subsequent correspondence pertaining to the 
procedures for stressor development, and November 1999 
statement of the case (SOC), the RO has provided the veteran 
with sufficiently in-depth notice information such that the 
requirements for satisfactory notice under Pelegrini II have 
effectively been met.  

The initial March 2001 VCAA letter set forth the generally 
requirements in order   to establish a valid claim for 
service connection, and the November 1999 SOC provided more 
detailed information as to the specific criteria for service 
connection for PTSD.  In addition, the March 2002 and August 
2003 correspondence to the veteran explained that further 
descriptive details from him were needed to support attempts 
at independent corroboration of the stressors he had alleged 
occurred in service.  The more recent letter requested 
specific dates, locations, and names of individuals involved, 
and a copy of VA Form 21-4138 (Statement in Support of Claim) 
was enclosed upon which he could provide additional relevant 
information.     Hence, the veteran was appropriately 
informed as to the additional evidence required to 
substantiate his claim, the first element set forth in 
Pelegrini II.

The second and third elements of the Pelegrini II analysis 
likewise have been satisfied.  The RO has provided the 
veteran with a comprehensive explanation as to whose 
responsibility -- VA's or the veteran himself, it was to 
obtain all additional information relevant to the disposition 
of his claim.  Quartuccio v. Principi,          16 Vet. App. 
183, 186-87 (2002).  In the March 2001 correspondence, the RO 
informed him that VA would take reasonable measures to help 
obtain additional medical records, employment records, and 
records from other Federal agencies.  Also, as indicated, the 
subsequent stressor development letters clarified that    
further information was necessary from the veteran himself to 
assist in attempts     to corroborate his stressor through 
unit history reports and other relevant        service 
records.

While the above notice documents satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, they did not include the specific language of 
the "fourth element" mentioned above.  However, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1),             
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although none of the relevant notice documents 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claim.  The March 2001 correspondence 
included a request that the veteran send information 
describing additional evidence or the evidence itself to the 
RO within 60 days from issuance of the letter.  More 
significantly, both the March 2002 and August 2003 letters 
set forth generalized requests for any remaining descriptive 
information the veteran could provided that would be of 
value in helping to independently verify his claimed 
stressors.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-1077 (December 
21, 2006). 


Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection for PTSD, any 
questions as to the appropriate disability rating  or 
effective date to be assigned are rendered moot.

In addition to the requirement that a claimant receive 
content-specific VCAA notice, it is also necessary that the 
relevant notice information have been issued in   a timely 
manner.  In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the initial 
notice precedes the initial adjudication of the claim under 
review.  In this instance, the March 2001 VCAA letter, and 
follow-up correspondence pertaining to stressor verification, 
were issued to the veteran        well after the September 
1998 RO rating action on appeal.  So the timing of the notice 
admittedly did not comport with the timeframe prescribed in 
the Pelegrini II decision.  Keep in mind, though, that the 
VCAA had not yet been enacted at the time of that rating 
decision, and it did not take effect until at least 2 years 
later.   Thus, the RO could not have possibly complied with 
the requirement that VCAA notice precede the initial 
adjudication of the claim, because the VCAA did not yet even 
exist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini II, 18 Vet. App. at 120.  Moreover, in Pelegrini 
II, the Court clarified that in cases, as here, where the 
VCAA notices were not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced. See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328        (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006). 



In any event, the timing of the notice letters sent to the 
veteran did not have any detrimental effect upon the 
adjudication of his claim.  Following the issuance of the 
March 2002 and August 2003 supplemental requests for 
information that would assist with the process of stressor 
verification, he responded on each instance with statements 
providing additional supporting details.  This information 
was considered for the purpose of conducting further stressor 
development.  The veteran has had the opportunity to present 
additional evidence and information prior to the August 2004 
SSOC continuing the denial of his claim, and April 2005 
certification of this case to the Board.  For these reasons, 
the Board finds that, regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded             
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128, reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), service personnel records, 
and his VA outpatient clinical records over a period of more 
than two decades.  The RO has also arranged for the veteran 
to undergo VA examinations in connection with the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An 
information request was completed to the U. S. Armed Services 
Center for Unit Records Research (USASCURR) in January 2004, 
and this agency responded through providing copies of 
historical information from the unit in which the veteran 
served.  Following a request to the National Personnel 
Records Center (NPRC) for information from morning reports 
concerning one of the veteran's alleged               in-
service stressors, the NPRC responded that no results were 
found on file.  

To support his claim, the veteran has submitted a September 
2001 report from private psychologist, several personal 
statements, and a lay statement from                 a family 
member.  The veteran also previously requested a hearing at 
the RO before a Veteran's Law Judge (VLJ) of the Board, 
although through his March 2005 correspondence he later 
withdrew this hearing request.  38 C.F.R. § 20.704(a).


In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law, and Regulations and Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted  as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d);   Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that she did engage in 
combat, but that the alleged stressor is not combat related, 
then her lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates her testimony or 
statements, such as service records.  See Cohen, 10 Vet. 
App. at     146-47.  See also Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996).  The available sources for corroboration 
of a claimed stressor are not necessarily limited to service 
records (as previously required prior to the adoption of 38 
C.F.R. § 3.304(f)),       but may also include other sources 
of evidence.  See Cohen, 10 Vet. App. at 143, citing to M21-
1, Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, 
para 50.45(d) (1989).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not require         "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi,         16 
Vet. App. 124 (2002).  And in both Pentecost and Suozzi, it 
was held that specific evidence that a veteran was actually 
with his unit at the time of an attack is not required to 
verify that attack as a PTSD stressor.  In Suozzi, 10 Vet. 
App. at 310-11, the U. S. Court of Appeals for Veterans 
Claims (Court) determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost,          
16 Vet. App. at 128-29 held that the Board had interpreted 
the corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is that of whether PTSD has been 
objectively found to be etiologically linked with one or more 
confirmed stressors.  See 38 C.F.R. § 3.304(f). Concerning 
initially the matter of a competent diagnosis of the 
condition claimed, the report of the veteran's April 2001 VA 
mental health examination indicates the diagnosis of PTSD, 
moderate and chronic symptoms.  Also diagnosed was alcohol 
dependence and polysubstance dependence, both in remission, 
and that were considered secondary to PTSD in an effort to 
self-medicate.  An earlier June 1998 psychiatric examination 
resulted in a contrasting diagnosis of alcohol dependence, 
polysubstance abuse, and substance-induced mood and anxiety 
disorders -- and the finding that there were signs and 
symptoms consistent with PTSD, but that it was unclear 
whether these were instead due to substance abuse.  Since the 
April 2001 examination represents the more recent evaluation, 
with an accompanying review  of additional treatment history 
up to that point, the presence of a medical diagnosis of PTSD 
has effectively been established.

It remains for evaluation whether this diagnosed condition is 
associated with a verified in-service stressor.  38 C.F.R. § 
3.304(f); see also Cohen v. Brown,           10 Vet. App. 128 
(1997).  This determination first requires an assessment as 
to whether there is at least one confirmed stressor of 
record.  In this particular case,  the veteran has described 
several in-service experiences associated with his service in 
the U. S. Army, 223rd Transportation Company while stationed 
in the Republic of Vietnam.  He has not alleged that he had 
participation in combat in connection with these incidents he 
has described.  The information obtained from his service 
personnel file thus far also does not conclusively establish 
participation in combat. Accordingly, the alleged in-service 
stressful experiences must each be corroborated through 
sources other than the veteran's lay testimony alone, 
including service records and other independent sources of 
information.  See Cohen, 10 Vet. App. at 146-47; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).  

The stressors the veteran has described which are underlying 
the claim for      service connection for PTSD, include an 
incident in which while participating in       a military 
vehicle convoy consistent with the occupational specialty of 
a                heavy truck driver, his unit sustained a 
mortar attack.  The convoy was temporarily stopped at the 
time in the vicinity of Quang Tri, and the veteran was fixing 
a mechanical problem with his vehicle.  The incident occurred 
in either September   or October of 1969.  There were no 
resulting injuries from this incident.  A second claimed 
stressor is that during a subsequent convoy, the veteran 
witnessed the vehicle ahead of him having been the target of 
enemy sniper fire.  According to the veteran, this vehicle 
traveled off the road and rolled over, and the occupant was 
killed in the crash.  The incident occurred in late-spring or 
early-summer of 1970,  in the vicinity of Hue. 

Additional events the veteran has identified in conjunction 
with his claim, consist of having witnessed additional rocket 
and mortar attacks at other locations throughout his service 
in Vietnam, observing other instances in which vehicles from 
a military supply convoy were destroyed from sniper fire or 
having traversed over landmines,        and observing 
civilian casualties during convoys.  He has also mentioned 
having previously driven over a landmine himself, which 
caused his truck tires to have been blown out, although he 
did not sustain any injury. 

In providing assistance with the attempted corroboration of 
these stressors through objective means, the RO has obtained 
the veteran's SMRs, complete service personnel records, and 
acquired the available relevant historical background 
information for the unit where he was stationed during 
service.  With respect to his medical history and personnel 
file, these sources of evidence do not specifically show any 
treatment received, or report filed, that would help to 
substantiate the events claimed.  Inasmuch as unit history 
records would also present the reasonable possibility of 
assisting with stressor confirmation, the RO has contacted 
the USASCURR for this type of historical information.  (Since 
then, the USASCURR has been renamed as the U. S. Army and 
Joint Services Records Research Center (JSRRC)).  In its 
January 2004 correspondence, this agency responded through 
initially clarifying the specific unit designations for the 
veteran during his Vietnam service, those of the 632nd Heavy 
Equipment Maintenance Co. from April to October 1969, the 
62nd Transportation Co. from October 1969 to March 1970, and 
the 223rd Transportation Co. from March to October 1970.  
These latter two units were part of the overall unit 
designation of the 7th Transportation Battalion.         

The USASCURR's letter further explained that an After Action 
Report (AAR) submitted from the 7th Transportation Battalion 
(a copy of which was enclosed) documented that a vehicle from 
the 62nd Transportation Co. was damaged by enemy fire during 
convoy of November 22, 1969.  Also included with this 
response were copies of Operational Reports-Lessons Learned 
(OR-LLs) for the units in which the veteran had served.  

On review of the above-referenced January 2004 letter and 
corresponding unit records, the incident that the USASCURR 
identified as having occurred in November 1969 involving the 
62nd Transportation Co. does not objectively substantiate a 
claimed stressor.  According to the AAR report, this incident 
occurred along the convoy from Long Binh to Song Be, 
approximately 6-km south of  Bunard Special Forces Camp, and 
not in the vicinity of Quang Tri as has been alleged.  The 
event also occurred shortly after the identified time period                   
(of September or October 1969), a relevant consideration even 
if not entirely determinative in and of itself.  In addition 
to this specific described incident,               the unit 
history records from USASCURR have also been considered.   
Unfortunately, however, these records likewise do not help 
corroborate the occurrence of either of the events for which 
the veteran has provided substantial details, those of the 
October 1969 mortar attack on a convoy near Quang Tri, and 
the late-spring or early-summer 1970 incident in which a 
vehicle from a convoy was hit by enemy fire.  Annual 
historical summaries of the 62nd Transportation Co., and 223rd 
Transportation Co. do not show similar incidents to those 
described.    The OR-LLs for the 7th Transportation Battalion 
which provide relevant background information for each of the 
companies that were part of the battalion,                      
show additional records of ongoing military supply convoys, 
although there is no record of an incident in which a convoy 
came into contact with enemy forces that   is substantially 
similar in location, date, and circumstances of the event to 
those the veteran described. 

In addition, in its December 2003 response to an RO 
information request,               the National Personnel 
Records Center (NPRC) indicated that it had searched the 
available morning reports for the 223rd Transportation Co. 
from April 1, 1970 to July 31, 1970 for any record of an 
incident in which a military truck had rolled over and 
injured an occupant of the vehicle, and no information had 
been found.     

With regard to those remaining in-service stressful 
experiences the veteran           has alleged, other than the 
two events described in detail, the level of information of 
record concerning these events does not reach the degree of 
specificity in order to support further reasonable attempts 
at independent verification.  It also warrants mention that 
the RO has taken appropriate measures to afford the veteran 
the complete opportunity to provide an account of these 
stressors, through issuance of the March 2002 and August 2003 
stressor development letters requesting additional details 
and explanation of the claimed events.  

Accordingly, there is no basis upon which to find that a 
claimed in-service stressor has been independently verified.  
Notwithstanding that at least one evaluating treatment 
provider has diagnosed PTSD, this condition cannot be 
determined to have an association with one or more events 
from during service.  

Hence, in the absence of credible supporting evidence that 
substantiates a claimed in-service stressor, the claim for 
service connection for PTSD must be denied.       Since the 
preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
C.F.R. § 3.102.  See also Alemany v. Brown,    9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

The claim for service connection for PTSD is denied.































REMAND

As mentioned, the VCAA became effective on November 9, 2000. 
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;            (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The veteran thus far has been appropriately informed as to 
several essential provisions of the VCAA's duty to notify and 
assist as it pertains to the remaining claims on appeal for 
service connection for a back disability, and skin condition 
(including secondary to Agent Orange exposure).  This has 
included explanation   as to the general requirements for a 
valid claim for service connection, and whose responsibility 
-- VA's, or the veteran himself, it was to obtain all further 
relevant evidence.  But he has not yet received notice of the 
downstream disability rating    or effective date elements of 
his claims in accordance with the holding in Dingess/Hartman.  
So he should be provided another notice letter that includes        
a discussion of these specific elements.

Further development of the medical evidence by the RO (via 
the AMC) is necessary prior to adjudication and disposition 
of these issues on the merits. Pertinent to the claim for 
service connection for a skin disorder, another medical 
examination should be arranged to determine whether this 
disability is due to military service -- either due to a 
condition actually first incurred therein, or to exposure to 
Agent Orange while having served in Vietnam.   



Preliminarily, the applicable legal criteria provides that a 
veteran who served in   the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).                  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

In addition, those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure, even 
though there is no record of such disease in service. 
However, this provision of Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation, i.e., that his 
exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown,      
34 F.3d 1039, 1044 (Fed. Cir. 1994).  

In this case, the record clearly indicates that the veteran 
had service in country          in Vietnam -- so the 
underlying fact of exposure to Agent Orange during service   
is to be presumed.    

The post-service evidence consisting of a June 1998 VA 
dermatological examination indicates the diagnosis of Agent 
Orange exposure with chronic skin rashes; depigmented skin 
lesion on the arm; and history of a cyst on the left axilla 
and left inguinal area.  However, that examiner did not then 
opine as to whether   the diagnosed conditions had an 
etiological relationship to service (inasmuch as    he 
identified herbicide exposure in his overall assessment, but 
did not clarify whether this was the cause of a diagnosed 
disability).  To this effect, there is a December 2, 1969 
entry in the SMRs indicating the presence of a right scrotal    
skin rash.  A competent opinion is required as to whether 
this in-service manifestation was a precursor of a later 
dermatological disorder.  Moreover,     while none of the 
above conditions are amongst those specified under 38 C.F.R.      
§ 3.309(e) as those which may themselves be presumed service-
connected due to in-service Agent Orange exposure, it is also 
essential to obtain an opinion as to whether they are 
otherwise directly attributable to exposure to herbicides.  
See Combee, 34 F.3d at 1044.  
Regarding the claim for service connection for a back 
disability, there is somewhat recent evidence in a June 1998 
general medical examination of paravertebral muscle spasm of 
the L4-S1 on the right, with attendant lower back pain.  
There was again no corresponding finding on the subject of a 
potential medical nexus to service.  By the veteran's own 
report, however, there is additional remaining evidence as to 
treatment history not yet obtained, which may assist in 
documenting the development of the claimed disability post-
service.  In his original 1998 application for benefits (VA 
Form 21-526), he identified relevant medical treatment at the 
Albany VAMC since 1970, immediately following separation from     
military service.  The RO subsequently requested and obtained 
copies of records from that facility from 1980 onwards.  
However, there still remains the nearly      10-year 
timeframe preceding 1980 for which treatment reports must be 
sought.     So on remand these additional records must be 
obtained.  See Bell v. Derwinski,         2 Vet. App. 611 
(1992); 38 C.F.R. § 3.159(c)(2) (2006).    

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims for service connection for a 
skin condition (including due to Agent 
Orange exposure), and a back 
disability,  send the veteran another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
must include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the veteran's 
claims, as recently outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  



2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment and hospitalization at the 
Albany VAMC from December 1970 (the 
date of his separation from military 
service) to 1980, and from June 1998 
onwards.  Then associate all records 
obtained with his claims file.

3.	Schedule the veteran for a VA medical 
examination concerning his claimed 
dermatological disorder.  The 
examination provider should initially 
confirm that the veteran has a current 
skin condition, previously diagnosed as 
chronic skin rashes, depigmented skin 
lesion on the arm, and a history of 
cysts on the left axilla and inguinal 
areas.  If the presence of these 
conditions is confirmed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) that 
the diagnosed conditions is/are 
etiologically related to the veteran's 
military service   -- including on the 
basis of his presumed exposure to Agent 
Orange.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

To facilitate making this important 
determination, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include  both a complete copy of this 
remand and the report of the prior June 
1998 VA dermatological examination.  


The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the claims for 
service connection for a skin condition 
(including due to Agent Orange 
exposure), and a back disability,           
in light of the additional evidence 
obtained.  If the claims are not 
granted to the veteran's satisfaction, 
prepare another SSOC and send it to him 
and his representative.  Give them time 
to respond before returning this case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  











The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


